Citation Nr: 1326630	
Decision Date: 08/21/13    Archive Date: 08/29/13

DOCKET NO.  11-14 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1972 to October 1976. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision dated June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals documents are either duplicative of the evidence in the paper claims file or irrelevant to the issue of appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has bilateral hearing loss and tinnitus due to noise exposure during service.  His DD 214 shows that he served in the Air Force as a jet engine technician from October 1972 to October 1976.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2) (2012).

The Veteran was afforded a VA examination in March 2010.  At the examination the Veteran reported constant bilateral tinnitus and the examiner noted a diagnosis of normal to severe bilateral sensorineural hearing loss pursuant to 38 C.F.R. § 3.385.  The claims file was not available at the time of the examination and an addendum opinion was provided in April 2010, after the examiner had an opportunity to review the claims file.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the April 2010 VA examination report is inadequate.  The examiner noted the Veteran's service treatment records show he wore hearing protection in service and had no significant threshold shifts at 500 Hz to 4000 Hz from his October 1972 entrance to October 1976 separation examinations.  The examiner opined that given the Veteran's normal hearing at separation, the Veteran's bilateral hearing loss and tinnitus were less likely than not caused or a result of in-service injury.  

However, the Board must consider whether any current hearing loss is otherwise etiologically related to in-service noise exposure notwithstanding normal hearing at discharge.  Service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As currently drafted, the April 2010 VA examiner's opinion provides no rationale as to why the Veteran's hearing loss and tinnitus could not develop after his military service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); see also Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

The examiner also noted the Veteran's July 1976 separation examination shows 60 dB threshold at 6000 Hz in the Veteran's right ear.  The examiner indicated, since 6000 Hz was not evaluated at enlistment, it was unclear if the hearing loss was present prior to entering service or occurred during service.  Notably, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2012).  

As such, the Board finds an additional VA medical opinion as to whether the Veteran's current hearing loss and tinnitus are related to active duty noise exposure is necessary.   

Finally, the Board notes there are no VA treatment records nor private treatment records in the claims file.  As the case is being remanded for a VA addendum opinion and there is a possibility of outstanding medical records in this case, such should be obtained for consideration in the Veteran's appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for hearing loss or tinnitus.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file, to include any outstanding VA treatment records for the Veteran's hearing loss and tinnitus.  

2.  After completion of the foregoing, the RO/AMC should refer the Veteran's claims file to the April 2010 VA audiology examiner or, if unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hearing loss and tinnitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records , if any, and lay statements.  If an additional examination is deemed necessary to provide the requested opinion, such an examination should be scheduled.

The examiner should provide another opinion on whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's bilateral hearing loss and tinnitus are related to in-service noise exposure or became manifest to a compensable degree within a year of separation from active service (i.e., October 1977).

In so doing, the examiner must discuss the likelihood that the Veteran's hearing loss and tinnitus are due to in-service noise exposure on a delayed or latent onset theory of causation.

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so, aside from lack of contemporaneous medical treatment or documentation.

The examiner is also advised that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

3.  Readjudicate the issues on appeal.  If the benefits sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


